IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00429-CV

KEITH THOMAS,
                                                           Appellant
v.

SUE ALLEN,
                                                           Appellee



                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. 10-C-3789


                          MEMORANDUM OPINION


      Appellant has filed an “Uncontested Motion to Dismiss Appeal.” See TEX. R. APP.

P. 42.1(a)(1). It states that Appellant and Appellee have entered into a settlement

agreement and that Appellee does not oppose dismissal of this appeal. Dismissal of this

appeal would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the appeal is dismissed.
                                                REX D. DAVIS
                                                Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed December 22, 2010
[CV06]




Thomas v. Allen                                                Page 2